Case 4:19-cv-02620-HSG-bocuMment 47sikiled 66/27/21 Page 1 of 4
wordudted gicductk fF Cage rth

 

 

TAIRAN «RaWAnt Mores ,
PUaiwher
Ns,
Nan ADAM ak AU ;
oe cX Ap kau _ FUELED (|
. JUN 212021

_

SUSAN Y. SOONG
GLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
OAKLAND

NY
ee Notice Cf APPEAL
—— eS Sas

Nerice 1S Veresy Gad Aner TaAray 1. Wrens Worcs)

> Wateo Sipreg Gurr oe Ptreng Pet NO OM Cpe  FRepy ae

W WSAMCY Cover’ Gratis  o¢ Kn wtgedpAAkS Maid Foe SUMMARY
DUPGUNENT yh WS hemes > LS pay of MAY, 2021

Ag FEANS Yo whe

 

Rie +. Mos
Coc* + SGZoTT]
YeuchS Say state Prsed
V-O> Gah T7500

CRES Conte iky | CALLA Sse:
 

Case 4:19-cv-02620-HSG Document47 Filed 06/21/21 Page 2 of 4

? =

 

 

 

 
 

eaqetcgo got eee etapa dot

   

/21/21 Page 3 of 4

cet decene tala that
mh germ mart mat

SWI Wewhta 'euryyo
WEP Soop ayre! Aoadyg larg 165 ue
WPAN 3° LOVALE ~hoprayou —
S§~99 JOYE Satis Taye a a
Neos Yo WaroAvedseayy
VIEL Kogyey
NSB SSA

Son Wy
“die HAL ws

wy

Ne OV ee Nv

 

 

spageaaHtSG Document 47 file

  

om
+t
®
Nn
©
O
Case 4:19-cv-02620-HSG Document 47 Filed 06/21/21 Page 4 of 4

 

OTE sep eaten ee neg

ja}si/4 :

'

'

j

|

oy

| v

/

a
os

 
